QP Case 1:19-mj-01429-JMC Document 2 Filed 05/09/19 Page 1 of 1

 

\ AO 106 (Rev. 04/10} Application for a Search Warrant
w
UNITED STATES DISTRICT COURT
for the
District of Maryland
In the Matter of the Search of ~
(Briefly describe the property to be searched ; 1 9 1 4 e 9 JMC
or identify the person by name and address) ) Case No. :
Three (3) US Postal Service Parcels (USPS) located at )
‘the Incoming Mail Facility in Linthicum Heights, MD }

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

Three (3) USPS Parcels located at the Incoming Mail Facility in Linthicum Heights, MD (see Attachment A)

located in the District of Maryland , there is now concealed (identify the

person or describe the property to be seized):
Controlled substances or the proceeds thereof (i.e. US currency) and/or material relating to the distribution of controlled
substances through the US Mail, in violation of Title 21 United States Code, § 841(a}(1), 843 (b), and 846

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
mM evidence of a crime;
of contraband, fruits of crime, or other items legally possessed;
me property designed for use, intended for use, or used in committing a crime;
Cl a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

21 USC 841(a}(1) Distribution and possession with intent to distribute CDS; transportatiqn of CDS
21 USC 843 (b) via the US Mail; conspiracy TERED
21 USC 846 ENED
LEO ——— ECEIV
—_— GG ED neem R
Th lication i facts: LO
e application is based on these facts —_ |

Affidavit of Brett Willyerd, United States Postal Inspector yay 0 4 208

Continued on the attached sheet. in se 7. COURT

1 Delayed notice of days (give exact ending date if me t OF HAAR VND DEPUF Ys requested

under 18 U.S.C. § 3103a, the basis of which is set forth on S SS Sice sheet. *

Dust)

woof, Applicant's Yonature

: Brett Willyerd, United States Postal Inspector

r

Sworn to before me and signed in nity presence.

Date: c [

 

 

- Judge's signature

City and state: Baltimore, Maryland Hon/ J. Mark Coulson , U.S. Magistrate Judge

/ Printed name and title
